DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches each of the one or more data sets 530 may include numerous organism entries 536 that may each store various pieces of information about a different biological organism, including and not limited to, a genome and/or an epigenome (e.g., the depicted biological data 532), cultivation environment conditions (e.g., the depicted cultivation data 538), observed traits (e.g., the depicted trait data 531), etc. The traits indicated within each organism entry 536 may encompass any of a variety of characteristics of an organism, including and not limited to color, shape, size, physical structure, taste, growth rate, life cycle, development milestones, resistance and/or response to various adverse environmental conditions; the processing device 500 may require some amount of configuring, with input from an operator via the UI, to establish wireless and/or cabling-based communications between the processing device 500 and each of the other devices 100, 200, 700 and/or 800. Also by way of example, such provision of the UI may enable an operator to control aspects of the preparation of the processing device 500 for use in developing a biological organism, including selection of one or more of a data set 530 for use as training data to train the neural network 570; , the neural network 570 may be defined as a multi-layer feedforward ANN in which information flows generally in a single direction therethrough from the inputs 572i and the input layer 573i toward the output layer 573o and the outputs 572o during use of the neural network 570, for example US publications 20190095778. However, the prior art of record fails to show the limitation of claim 1, 7, and 8, “wherein the correlation deriving unit causes the first neural network to learn by repeatedly performing deep learning using, as training data, the growth condition information and the contained component information indicating the component contained in the organisms that are actually grown in accordance with the growth condition”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667